DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Claim Objections
Claim 24 is objected to because of the following informalities:  
In claim 24, line 3 the phrase “position:,” is a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23-26, 29-30, 36-38, and 40-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, the phrase “in a case where the component is in the response mode” creates uncertainty as to how the claims further define the structure over a prior art component that does not have a response mode.
Regarding claim 37, the phrase “the controller according to claim 21” creates uncertainty as to what limitations of the controller are incorporated by reference.
Claim 46 recites the limitation "the method" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 37 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kusnitz (US 2014/0306063).
In re. claim 37, Kusnitz teaches a refueling device (240) for use in in-flight refueling operation (refueling drone) (para [0053]), comprising: a selectively steerable body (via control surfaces (280)) configured for being towed by said aircraft via a hose (220) at least during in-flight refueling (fig. 1), and comprising force generating arrangements (280) configured to enable change in the force on said hose (drag to maintain catenary) (para [0037]); and the controller according to claim 21 (para [0047]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-26, 30, 36-38, 40-48 are rejected under 35 U.S.C. 103 as being unpatentable over Kusnitz (US 2014/0306063) in view of De la Fuente Lopez et al. (US 2015/0251769) (hereinafter Lopez).
In re. claim 21, Kusnitz teaches a system capable of controlling maneuver of a refueling device (refueling drone (240)), comprising: a controller (not shown controller) (para [0047]), associated with said refueling device (for controlling control surfaces) (para [0047]), wherein said refueling device is capable of being attached by means of a non-rigid hose (220) (fig. 2) to a component (hose drum (not shown)) (para [0036]) of an aircraft (100) (fig. 2), wherein, when in a response mode, maintain a reference force on the hose (generate tension and maintain horizontal orientation) (para [0037]), wherein the refueling device comprises a nozzle (276) configured for engagement with a receptacle (160) located on a receiver aircraft (150) (para [0040]) (fig. 4), wherein said controller comprising a processing circuitry (understood to be inherent in controllers) configured to: (a) obtain a desired position of said refueling device, wherein the desired position comprising at least one of a waiting point position (fig. 6), an updated waiting point position (fig. 7), and an engagement enabling position (fig. 4); (b) obtain a current position of said refueling device, utilizing at least one position sensor associated with the refueling device (proximity sensors measuring distance between refueling boom (260) and the receptacle (160)) (para [0047]); (c) in a case where the component is in the response mode, determine, based on at least the current position and the desired position of said refueling device, whether to extend or retract the hose (extend hose (402) and retract hose (412)) (fig. 19); (d) in a case where the component is in the response mode, send a command (generate aerodynamic drag) (para [0061]) for adjusting the state of one or more force generating arrangements that are attached to said refueling device (extending air brakes (282)) (para [0054]), thereby changing a distance between the refueling device and the aircraft (extending the hose) (para [0060]), wherein said command further comprises: in response to said determination being to extend the hose, a command for adjusting said state of one or more force generating arrangements, so as to increase a force on the hose (generate aerodynamic drag) (para [0061]),  the increase in the force causing extension of the hose so as to maintain said reference force on the hose (maintain desired catenary in the refueling hose) (para [0061]), thereby increasing the distance between the refueling device and the aircraft (para [0061]); and in response to said determination being to retract the hose (412) (fig. 19), a command for adjusting said state of one or more force generating arrangements (encompassed by control of the aerodynamic drag using the air brakes (282)) (para [0054]), so as to decrease the force on the hose, the decrease in the force causing retraction of the hose so as to maintain said reference force on the hose (maintaining the desired catenary) (para [0054]), thereby decreasing the distance between the refueling device and the aircraft (step (412)); (e) repeatedly perform said steps (a) to (d) until the difference between the current position and the desired position of said refueling device is within a defined threshold (until in the refueling position in fig. 4), thereby facilitating at least one of: movement of the refueling device to one of the waiting point position and the updated waiting point position; movement of the refueling device from one of the waiting point position and the updated waiting point position to the engagement enabling position (maintaining the desired catenary occurs during all stages of flight) (para [0054]).  
Kusnitz fails to disclose said component is configured to maintain a reference force on the hose, causing said component of an aircraft to detect a changed force on the hose and to maintain the reference force on the hose, said component of the aircraft to detect the increased force, and said component of the aircraft to detect the decreased force.
Lopez teaches a component (drum device (35)) is configured to maintain a reference force on the hose (via constant torque applied to the drum device) (para [0029]-[0030]), causing said component of an aircraft to detect a changed force on the hose and to maintain the reference force on the hose, said component of the aircraft to detect the increased force, and said component of the aircraft to detect the decreased force (by continuously monitoring the tension (R) at the end of the hose and communicating with the drum device (para [0016]) to maintain the constant speed (para [0029] and [0048])).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kusnitz to incorporate the teachings of Lopez to have the component maintain the reference force on the hose, to keep a delta tension that eases the contact with the receiver aircraft.
In re. claim 23, Kusnitz as modified by Lopez (see Kusnitz) teach the system of claim 21, wherein said controller is further configured to: in response to an indication of an update in said desired position, perform said steps (a) to (e) in respect of said updated desired position (maintaining the desired catenary occurs during all stages of flight) (para [0054]).  
In re. claim 24, Kusnitz as modified by Lopez (see Kusnitz) teach the system of claim 21, wherein said controller is further configured to: repeatedly perform said steps (a) to (e), for at least one of the following desired positions:, a position of a receptacle located on the receiver aircraft, an updated position of the receptacle, a safe disengagement position, an updated safe disengagement position and an at least one post-disengagement waiting point position (maintaining the desired catenary occurs during all stages of flight) (para [0054]).  
In re. claim 25, Kusnitz as modified by Lopez (see Kusnitz) teach the system according to claim 21, wherein said controller is further configured to: i) in response to an indication that said component changed to a response mode (step (402)) (fig. 19), obtain at least one waiting point position at which the refueling device will await arrival of at least one receiver aircraft (fig. 1); ii) in respect of each one of said at least one waiting point positions: A. set said waiting point position to constitute the desired position of the refueling device (instructed flight to position); B. perform said steps (a) to (e) of Claim 21 in respect of said waiting point position (maintaining the desired catenary occurs during all stages of flight) (para [0054]), and in case of an indication of an update in said waiting point position (instructed flight to position includes updates until engaged) (para [0040]), setting said updated waiting point position to constitute the desired position of the refueling device and performing said steps (a) to (e) in respect of said updated waiting point position (maintaining the desired catenary occurs during all stages of flight) (para [0054]), iii) in response to an indication that one of at least one receiver aircraft meets an engagement area specification condition, obtain the position of a receptacle located on said receiver aircraft (via communications with receiver aircraft) (para [0040]), set said position of the receptacle to constitute the desired position of the refueling device (engage receptacle) (para [0040]), and perform said steps (a) to (e) in respect of said position of the receptacle (maintaining the desired catenary occurs during all stages of flight) (para [0054]), and in case of an indication of an update in said position of the receptacle, set said updated position of the receptacle to constitute the desired position of the refueling device (via communications with receiver aircraft) (para [0040]) and perform said steps (a) to (e) in respect of said updated position of the receptacle, for the purpose of reaching and then engaging said receptacle (maintaining the desired catenary occurs during all stages of flight) (para [0054]); iv) in response to an indication of engagement of the refueling device and the receptacle, obtain a safe disengagement position, and setting said safe disengagement position to constitute the desired position of the refueling device (step (412)) (fig. 19); v) perform said steps (a) to (e) in respect of said safe disengagement position (maintaining the desired catenary occurs during all stages of flight) (para [0054]), and in case of an indication of an update in said safe disengagement position, set said updated safe disengagement position to constitute the desired position of the refueling device (flight away from receiver aircraft includes updated positions) and perform said steps (a) to (e) in respect of said updated safe disengagement position (maintaining the desired catenary occurs during all stages of flight) (para [0054]); and vi) in response to said indication of disengagement of the refueling device and the receptacle, perform, for each next receiver aircraft of at least one receiver aircraft: A. obtain at least one post-disengagement waiting point position (fig. 1); B. perform said steps (ii) to (v), wherein each one of said at least one post-disengagement waiting point position constitutes each one of said at least one waiting point positions (fig. 1); thereby facilitating refueling of one or more receiver aircraft (maintaining the desired catenary occurs during all stages of flight) (para [0054]).  
Kusnitz as modified by Lopez (see Lopez) teach the whereby said component is configured to maintain said reference force on the hose (via constant torque applied to the drum device) (para [0029]-[0030]).
In re. claim 26, Kusnitz as modified by Lopez (see Kusnitz) teach the system according to claim 21, wherein said aircraft is a tanker aircraft (100), said hose is a fuel hose (220), said refueling device includes a fuel delivery nozzle (276) and said refueling device is capable of engaging and refueling said receiver aircraft (fig. 4).  
In re. claim 30, Kusnitz as modified by Lopez (see Kusnitz) teach the system according to claim 21, wherein the controller receives as input at least one of: the desired position of the refueling device; the current position of the refueling device (via proximity sensors) (para [0047]).  
In re. claim 36, Kusnitz as modified by Lopez (see Kusnitz) teach a spatial control system, comprising: the system according to claim 21; at least one of: one or more position sensors coupled to said controller (para [0047]); said one or more force generating arrangements (280); actuators for said one or more force generating arrangements coupled to said controller and coupled to said one or more force generating arrangements; one or more other adjustable control surfaces; and one or more actuators for said one or more other adjustable control surfaces coupled to said controller and coupled to said one or more other adjustable control surfaces (power cable for deploying, retracting, controlling the control surfaces) (para [0043]).  
In re. claim 37, Kusnitz as modified by Lopez (see Kusnitz) teach a refueling device (240) for use in in-flight refueling operation (refueling drone) (para [0053]), comprising: a selectively steerable body (via control surfaces (280)) configured for being towed by said aircraft via a hose (220) at least during in-flight refueling (fig. 1), and comprising force generating arrangements (280) configured to enable change in the force on said hose (drag to maintain catenary) (para [0037]); and the controller according to claim 21 (para [0047]).  
In re. claim 38, Kusnitz teaches a non-transitory program storage device readable by a computer tangibly embodying computer readable instructions executable by the computer (as is understood by controller) (para [0047]) to perform a method of controlling maneuver of a refueling device (240) that is attachable by means of a non-rigid hose (220) to a component (hose drum (not shown)) (para [0036]) of an aircraft (100) (fig. 2), wherein in a response mode, selectively maintain a reference force on the hose (generate tension and maintain horizontal orientation) (para [0037]), wherein the refueling device comprises a nozzle (276) configured for engagement with a receptacle (160) located on a receiver aircraft (150) (para [0040]) (fig. 4); the method comprising: (a) obtaining a desired position of said refueling device (e.g. deployed position), wherein the desired position comprising at least one of a waiting point position and an engagement enabling position (fig. 1); (b) obtaining a current position of said refueling device (e.g. connected to tanker aircraft), utilizing at least one position sensor associated with the refueling device (para [0047]); (c) in a case where the component is in the response mode, determining, based on at least the current position and the desired position of said refueling device, whether to extend or retract the hose (extend to disconnect) (step (402) (fig. 19); (d) in a case where the component is in the response mode, sending a command for adjusting the state of one or more force generating arrangements that are attached to said refueling device (generate drag to maintain catenary) (para [0037]), thereby changing a distance between the refueling device and the aircraft (extending performed via control surfaces (280)) (para [0060]), wherein said command further comprises: in response to said determination being to extend the hose, a command for adjusting said state of one or more force generating arrangements, so as to increase a force on the hose (para [0060]), the increase in the force causing said component of the aircraft to extend the hose so as to maintain said reference force on the hose (generate tension and maintain horizontal orientation) (para [0037]), thereby increasing the distance between the refueling device and the aircraft (para [0060]); (e) repeatedly performing said steps (a) to (d) until the difference between the current position and the desired position of said refueling device is within a defined threshold (until extended to receiver aircraft) (step (406)), thereby facilitating at least one of: movement of the refueling device to one of the waiting point position (fig. 1); movement of the refueling device from the waiting point position to the engagement enabling position (fig. 1).  
Kusnitz fails to disclose said component is configured to maintain a reference force on the hose, causing said component of an aircraft to detect a changed force on the hose and to maintain the reference force on the hose, said component of the aircraft to detect the increased force, and said component of the aircraft to detect the decreased force.
Lopez teaches a component (drum device (35)) is configured to maintain a reference force on the hose (via constant torque applied to the drum device) (para [0029]-[0030]), causing said component of an aircraft to detect a changed force on the hose and to maintain the reference force on the hose, said component of the aircraft to detect the increased force, and said component of the aircraft to detect the decreased force (by continuously monitoring the tension (R) at the end of the hose and communicating with the drum device (para [0016]) to maintain the constant speed (para [0029] and [0048])).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kusnitz to incorporate the teachings of Lopez to have the component maintain the reference force on the hose, to keep a delta tension that eases the contact with the receiver aircraft.
In re. claim 40, Kusnitz as modified by Lopez (see Kusnitz) teach the system of claim 24, wherein said receptacle is a fuel receptacle (para [0037]).  
In re. claim 41, Kusnitz as modified by Lopez (see Kusnitz) teach the system according to claim 24, wherein said safe disengagement position is the current position of the refueling device adjusted by an offset (distance retracted after refueling).  
In re. claim 42, Kusnitz as modified by Lopez (see Lopez) teach the system according to claim 21, wherein said determining whether to extend or retract said hose, is based also on at least one of the current velocity of the refueling device (constant extension speed) (para [0029]) and the current acceleration of the refueling device (para [0052]).  
In re. claim 43, Kusnitz as modified by Lopez (see Lopez) teach the system according to claim 21, wherein said adjusting the state of the force generating arrangements is performed while factoring at least one of the current velocity of the refueling device (constant extension speed) (para [0029]) and the current acceleration of the refueling device (para [0052]).  
In re. claim 44, Kusnitz as modified by Lopez (see Kusnitz) teach the system according to claim 21, wherein said refueling device is unmanned (refueling drone) (para [0034]).  
In re. claim 45, Kusnitz as modified by Lopez (see Kusnitz) teach the system according to claim 21, wherein said refueling device does not include an independent means of propulsion (no independent propulsion for the refueling drone disclosed).  
In re. claim 46, Kusnitz as modified by Lopez (see Kusnitz) teach the system according to claim 21, wherein the method is performed autonomously by the refueling device (via controller) (para [0047]).  
In re. claim 47, Kusnitz teaches a method of controlling maneuver of a refueling device (refueling drone (240)), comprising: (a) providing the refueling device that is attached by means of a non-rigid hose (220) to a component (hose drum (not shown)) (para [0036]) of an aircraft (100) (fig. 2), wherein when in a response mode, maintain a reference force on said hose (generate tension and maintain horizontal orientation) (para [0037]), wherein the refueling device comprises a nozzle (276) configured for engagement with a receptacle (160) located on a receiver aircraft (150) (para [0040]) (fig. 4), (II) and providing a controller (para [0047]), associated with said refueling device, the controller comprising a processing circuitry (understood to be inherent in controllers), and (III) performing the following steps utilizing the processing circuitry; (a) (b) obtaining a desired position of said refueling device (e.g. deployed position), wherein the desired position comprising at least one of a waiting point position and an engagement enabling position (fig. 1); b) (e obtaining a current position of said refueling device (e.g. connected to tanker aircraft), utilizing at least one position sensor associated with the refueling device (para [0047]); (c) (4) in a case where the component is in the response mode, determining, based on at least the current position and the desired position of  the refueling device, whether to extend or retract said hose (extend to disconnect) (step (402) (fig. 19);  (e) in a case where the component is in the response mode, sending a command for adjusting the state of one or more force generating arrangements that are attached to said refueling device (generate drag to maintain catenary) (para [0037]), thereby changing a distance between the refueling device and the aircraft (extending performed via control surfaces (280)) (para [0060]); wherein said command further comprises: in response to said determination being to extend the hose, a command for adjusting said state of one or more force generating arrangements, so as to increase a force on the hose (para [0060]),  the increase in the force causing said component of the aircraft to extend the hose so as to maintain said reference force on the hose (generate tension and maintain horizontal orientation) (para [0037]), thereby increasing the distance between the refueling device and the aircraft (para [0060]); e) repeatedly performing said steps (a) to (d) until the difference between the current position and the desired position of said refueling device is within a defined threshold (until extended to receiver aircraft) (step (406)), thereby facilitating at least one of: movement of the refueling device to one of the waiting point position (fig. 1); movement of the refueling device from the waiting point position to the engagement enabling position (fig. 1).  
Kusnitz fails to disclose said component is configured to maintain a reference force on the hose, causing said component of an aircraft to detect a changed force on the hose and to maintain the reference force on the hose, said component of the aircraft to detect the increased force, and said component of the aircraft to detect the decreased force.
Lopez teaches a component (drum device (35)) is configured to maintain a reference force on the hose (via constant torque applied to the drum device) (para [0029]-[0030]), causing said component of an aircraft to detect a changed force on the hose and to maintain the reference force on the hose, said component of the aircraft to detect the increased force, and said component of the aircraft to detect the decreased force (by continuously monitoring the tension (R) at the end of the hose and communicating with the drum device (para [0016]) to maintain the constant speed (para [0029] and [0048])).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kusnitz to incorporate the teachings of Lopez to have the component maintain the reference force on the hose, to keep a delta tension that eases the contact with the receiver aircraft.
In re. claim 48, Kusnitz as modified by Lopez (see Kusnitz) teach the method of Claim 46, performed for one or more additional receiver aircraft, thereby facilitating refueling of one or more receiver aircraft (method understood to be performed for each receiver aircraft) (para [0060]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kusnitz as modified by Lopez as applied to claim 21 above, and further in view of Williamson et al. (US 2010/0274444).

In re. claim 29, Kusnitz as modified by Lopez fail to disclose said determination is provided by one of a Proportional Integral (PI) Controller and a Proportional Integral Derivative (PID) controller, comprised in the processing circuitry.
Williamson teaches drogue position control is provided by a PI or PID controller (para [0168]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kusnitz as modified by Lopez to include the teachings of Williamson to have the determination provided by one of a Proportional Integral (PI) Controller and a Proportional Integral Derivative (PID) controller, comprised in the processing circuitry, for the purpose of utilizing known methods to obtain the velocity and the acceleration.
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647